*118
Opinion

PER CURIAM.
The defendant, John Lombardi, appeals from the judgment of the trial court finding him in contempt of its marital dissolution order and ordering him to pay to the plaintiff, Karen Lombardi, a lump sum of $5000. The defendant claims that the trial court improperly found him in contempt for wilfully depriving the plaintiff of moneys to which she was entitled under the dissolution judgment by voluntarily resigning his post of employment just prior to receiving a bonus in 1997.
Because the defendant has failed to provide us with an adequate record, we decline to review his claim. “The duty to provide this court with a record adequate for review rests with the appellant. Practice Book § 60-5; Chase Manhattan Bank/City Trust v. AECO Elevator Co., 48 Conn. App. 605, 607, 710 A.2d 190 (1998).” State v. Combs, 51 Conn. App. 700, 701, 725 A.2d 349 (1999). We have not been provided with either a written memorandum of decision or a transcribed copy of an oral decision signed by the trial court stating its reasons for finding the defendant in contempt.
The judgment is affirmed.